KEYON COMMUNICATIONS HOLDINGS, INC.
2007 INCENTIVE STOCK AND AWARDS PLAN
 
1. Purpose and Effective Date.
 
(a) Purpose. The KeyOn Communications Holdings, Inc. 2007 Incentive Stock and
Awards Plan has two complementary purposes: (i) to attract and retain
outstanding individuals to serve as officers, directors, employees and
consultants and (ii) to increase shareholder value. The Plan will provide
participants incentives to increase shareholder value by offering the
opportunity to acquire shares of the Company’s common stock, receive monetary
payments based on the value of such common stock, or receive other incentive
compensation, on the potentially favorable terms that this Plan provides.
 
(b) Effective Date. This Plan will become effective, and Awards may be granted
under this Plan, on and after the Effective Date.
 
2. Definitions. Capitalized terms used in this Plan have the following meanings:
 
(a) “409A Subsidiary” shall mean any entity that is controlled by the Company
within the meaning of Treasury Regulation Section 1.414(c)-2(b)(2)(i), except
that the phrase “at least 50 percent” shall be used in place of “at least 80
percent”, and further provided that the phrase “at least 20 percent” may be used
in place of “at least 80 percent” with respect to grants of Options or SARs made
to eligible individuals based on legitimate business criteria of the Company
within the meaning of Code Section 409A.
 
(b) “Affiliate” shall mean any entity of which at least twenty percent (20%) of
the equity interest is held, directly or indirectly, by the Company.
 
(c) “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, an Annual
Incentive Award or a Long-Term Incentive Award.
 
(d) “Board” means the Board of Directors of the Company.
 
(e) “Cause” means, (i) if a Participant is subject to an employment, retention
or similar agreement with the Company or an Affiliate that includes a definition
of “Cause”, such definition, and (ii) for all other Participants, except as
otherwise determined by the Committee and set forth in an Award agreement, (A)
conviction of a felony or a plea of no contest to a felony, (B) willful
misconduct that is materially and demonstrably detrimental to the Company or an
Affiliate, or (C) willful refusal to perform requested duties consistent with a
Participant’s office, position or status with the Company or an Affiliate (other
than as a result of physical or mental disability), except that, with respect to
clauses (B) and (C), Cause shall be determined by a majority of the Committee at
a meeting held after reasonable notice to the Participant and including an
opportunity for the Participant and his or her counsel to be heard.
 
(f) “Change of Control” means the occurrence of any one of the following events:
 
(i) A change in the ownership of the Company, which shall occur on the date that
any one Person, or more than one Person Acting as a Group (as defined below),
other than Excluded Person(s) (as defined below), acquires ownership of the
stock of the Company that, together with the stock then held by such Person or
group, constitutes more than fifty percent (50%) of the total Fair Market Value
of the stock of the Company. However, if any one Person or more than one Person
Acting as a Group is considered to own more than fifty percent (50%) of the
total Fair Market Value of the stock of the Company, the acquisition of
additional stock by the same Person or Persons is not considered to cause a
Change of Control.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) A change in the effective control of the Company, which shall occur on the
date that: Any one Person, or more than one Person Acting as a Group, other than
Excluded Person(s), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing fifty percent (50%) or
more of the total voting power of the stock of the Company. However, if any one
Person or more than one Person Acting as a Group is considered to own more than
fifty percent (50%) of the total voting power of the stock of the Company, the
acquisition of additional voting stock by the same Person or Persons is not
considered to cause a Change of Control; or
 
(iii) A change in the ownership of a substantial portion of the Company’s
assets, which shall occur on the date that any one Person, or more than one
Person Acting as a Group, other than Excluded Person(s), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total Gross Fair Market Value (as defined below) equal to more than fifty
percent (50%) of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction (as defined below).
 
For purposes of this subsection (f):
 
“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, as applicable, determined without regard
to any liabilities associated with such assets.
 
Persons will not be considered to be “Acting as a Group” solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public or private offering, or solely because they purchase assets of the
Company at the same time, or as a result of the same public or private offering,
as the case may be. However, Persons will be considered to be “Acting as a
Group” if they are owners of an entity that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company.
 
The term “Excluded Transaction” means any transaction in which assets are
transferred to: (A) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a Person, or more than one Person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (C) (determined after the asset transfer).
 
 
2

--------------------------------------------------------------------------------

 
 
The term “Excluded Person(s)” means (A) the Company or any of its Affiliates,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company.
 
The term “Change of Control” as defined above shall be amended and construed in
accordance with any subsequent guidance, rules or regulations promulgated by the
Internal Revenue Service in construing the rules and regulations applicable to
Code Section 409A.
 
(g) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.
 
(h) “Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority) or the full Board until such time
as such authority has been delegated to the Committee by the Board.
 
(i) “Company” means KeyOn Communications Holdings, Inc., a Delaware corporation,
or any successor thereto.
 
(j) “Director” means a member of the Board, and “Non-Employee Director” means a
Director who is not also an employee of the Company or its Subsidiaries.
 
(k) “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of at least twelve (12) months, as determined by the
Committee. The Committee may request such evidence of disability as it
reasonably determines.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
 
(m) “Effective Date” means the date the Company’s shareholders approve this
Plan.
 
(n) “Fair Market Value” means, per Share on a particular date, the last sales
price on such date on the national securities exchange on which the Stock is
then traded, as reported in The Wall Street Journal, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such market. If the Shares are not listed on a national securities
exchange, but are traded in an over-the-counter market, the last sales price
(or, if there is no last sales price reported, the average of the closing bid
and asked prices) for the Shares on the particular date, or on the last
preceding date on which there was a sale of Shares on that market, will be used.
If the Shares are neither listed on a national securities exchange nor traded in
an over-the-counter market, the price determined by the Committee, in its
discretion, will be used.
 
 
3

--------------------------------------------------------------------------------

 
 
(o) “Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved, and shall include “Annual Incentive Awards” as
described in Section 10 and “Long-Term Incentive Awards” as described in Section
11.
 
(p) “Option” means the right to purchase Shares at a stated price for a
specified period of time.
 
(q) “Participant” means an individual selected by the Committee to receive an
Award.
 
(r) “Performance Goals” means any goals the Committee establishes that relate to
one or more of the following with respect to the Company or any one or more of
its Subsidiaries, Affiliates or other business units: net sales; cost of sales;
gross income; operating income; earnings before taxes; earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization;
income from continuing operations; net income; basic earnings per share; diluted
earnings per share; price per share; cash flow; net cash provided by operating
activities; net cash provided by operating activities less net cash used in
investing activities; ratio of debt to debt plus equity; return on shareholder
equity; return on invested capital; return on average total capital employed;
return on net assets employed before interest and taxes; operating working
capital; average accounts receivable (calculated by taking the average of
accounts receivable at the end of each month); average inventories (calculated
by taking the average of inventories at the end of each month); economic value
added; and customer satisfaction. As to each Performance Goal, the relevant
measurement of performance shall be computed in accordance with generally
accepted accounting principles, if applicable, but, unless otherwise determined
by the Committee, will exclude the effects of (i) extraordinary, unusual and/or
non-recurring items of gain or loss, (ii) gains or losses on the disposition of
a business, (iii) changes in tax or accounting regulations or laws, or (iv) the
effect of a merger or acquisition, that in each case the Company identifies in
its audited financial statements, including footnotes, or the Management’s
Discussion and Analysis section of the Company’s annual report. In the case of
Awards that the Committee determines will not be considered “performance-based
compensation” under Code Section 162(m), the Committee may establish other
Performance Goals not listed in this Plan.
 
(s) “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved.
 
(t) “Performance Unit” means the right to receive a payment valued in relation
to a unit that has a designated dollar value or the value of which is equal to
the Fair Market Value of one or more Shares, to the extent Performance Goals are
achieved.
 
 
4

--------------------------------------------------------------------------------

 
 
(u) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof; provided that for
purposes of Section 2(f), the meaning ascribed in Code Section 409A shall apply.
 
(v) “Plan” means this KeyOn Communications Holdings, Inc. 2007 Incentive Stock
and Awards Plan, as it may be amended from time to time.
 
(w) “Restricted Stock” means a Share that is subject to a risk of forfeiture and
restrictions on transfer.
 
(x) “Restricted Stock Unit” means the right to receive a payment valued in
relation to a unit the value of which is equal to the Fair Market Value of one
Share.
 
(y) “Retirement” means, with respect to employee Participants, termination of
employment from the Company and its Affiliates (for other than Cause) on or
after attainment of age fifty-five (55) and completion of ten (10) years of
continuous service with the Company and its Affiliates, and with respect to
Director Participants, means the Director’s resignation or failure to be
re-elected following completion of the Director’s term.
 
(z) “Rule 16b-3” means Rule 16b-3 as promulgated by the United States Securities
and Exchange Commission under the Exchange Act.
 
(aa) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.
 
(bb) “Share” means a share of Stock.
 
(cc) “Stock” means the Common Stock of the Company, par value of $0.001 per
share.
 
(dd) “Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.
 
(ee) “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entity in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.
 
3. Administration.
 
(a) Committee Administration. The Committee shall administer the Plan. In
addition to the authority specifically granted to the Committee in this Plan,
the Committee has full discretionary authority to administer this Plan,
including but not limited to the authority to: (i) interpret the provisions of
this Plan, (ii) prescribe, amend and rescind rules and regulations relating to
this Plan, (iii) correct any defect, supply any omission, or reconcile any
inconsistency in any Award or agreement covering an Award in the manner and to
the extent it deems desirable to carry this Plan or such Award into effect and
(iv) make all other determinations necessary or advisable for the administration
of this Plan. All Committee determinations are final and binding.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of the
authority and responsibility of the Committee. However, no such delegation is
permitted with respect to Awards made to Section 16 Participants at the time any
such delegated authority or responsibility is exercised. The Board also may
delegate to another committee of the Board consisting entirely of Non-Employee
Directors any or all of the authority and responsibility of the Committee with
respect to individuals who are Section 16 Participants. If the Board or the
Committee has made such a delegation, then all references to the Committee in
this Plan include such other committee or one or more officers to the extent of
such delegation.
 
(c) Indemnification. The Company will indemnify and hold harmless each member of
the Committee, and each officer or member of any other committee to whom a
delegation under Section 3(b) has been made, as to any act done, or
determination made, with respect to this Plan or any Award to the maximum extent
that the law and the Company’s bylaws permit.
 
4. Eligibility. The Committee may designate any of the following as a
Participant from time to time: officers or other employees of the Company or its
Affiliates, individuals whom the Company or an Affiliate has engaged to become
an officer or employee, consultants who provide services to the Company or its
Affiliates, or Directors, including Non-Employee Directors. The Committee’s
designation of a Participant in any year will not require the Committee to
designate such person to receive an Award in any other year.
 
5. Types of Awards. Subject to the terms of this Plan, the Committee may grant
any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of incentive stock options within the
meaning of Code Section 422. Awards may be granted alone or in addition to, in
tandem with, or in substitution for any other Award (or any other award granted
under another plan of the Company or any Affiliate).
 
6. Shares Reserved under this Plan.
 
(a) Plan Reserve. Subject to adjustment as provided in Section 15, an aggregate
of 2,250,000 Shares are reserved for issuance under this Plan. The number of
Shares reserved for issuance under this Plan shall be reduced only by the number
of Shares delivered in payment or settlement of Awards. Notwithstanding the
foregoing, the Company may issue only 2,250,000 Shares upon the exercise of
incentive stock options.
 
(b) Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award, or if
Shares are forfeited under an Award, or if Shares are issued under any Award and
the Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, or if previously owned Shares are delivered to the
Company in payment of the exercise price of an Award, then such Shares may again
be used for new Awards under this Plan under Section 6(a), but such Shares may
not be issued pursuant to incentive stock options.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Participant Limitations. Subject to adjustment as provided in Section 15, no
Participant may be granted Awards that could result in such Participant:
 
(i) receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 750,000 Shares during any fiscal year of the Company;
 
(ii) receiving Awards of Restricted Stock and/or Restricted Stock Units relating
to more than 500,000 Shares during any fiscal year of the Company;
 
(iii) receiving Awards of Performance Shares, and/or Awards of Performance Units
the value of which is based on the Fair Market Value of Shares, for more than
500,000 Shares during any fiscal year of the Company;
 
(iv) receiving Awards of Performance Units the value of which is not based on
the Fair Market Value of Shares, for more than $2,000,000 during any fiscal year
of the Company;
 
(v) receiving an Annual Incentive Award in any single fiscal year of the Company
of more than $3,000,000; or
 
(vi) receiving a Long-Term Incentive Award in any single fiscal year of the
Company of more than $3,000,000.
 
In all cases, determinations under this Section 6(c) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.
 
7. Options. Subject to the terms of this Plan, the Committee will determine all
terms and conditions of each Option, including but not limited to: (i) whether
the Option is an “incentive stock option” which meets the requirements of Code
Section 422, or a “nonqualified stock option” which does not meet the
requirements of Code Section 422; (ii) the number of Shares subject to the
Option; (iii) the exercise price, which may not be less than the Fair Market
Value of the Shares subject to the Option as determined on the date of grant;
(iv) the terms and conditions of exercise; and (v) the term, except that an
Option must terminate no later than ten (10) years after the date of grant. In
all other respects, the terms of any incentive stock option should comply with
the provisions of Code section 422 except to the extent the Committee determines
otherwise. Non-qualified stock options granted to individuals who are not
employees or Non-Employee Directors of, or service providers to, the Company or
any 409A Subsidiary shall be subject to Code Section 409A.
 
8. Stock Appreciation Rights. Subject to the terms of this Plan, the Committee
will determine all terms and conditions of each SAR, including but not limited
to: (a) whether the SAR is granted independently of an Option or relates to an
Option; (b) the number of Shares to which the SAR relates; (c) the grant price,
provided that the grant price shall not be less than the Fair Market Value of
the Shares subject to the SAR as determined on the date of grant; (d) the terms
and conditions of exercise or maturity; (e) the term, provided that an SAR must
terminate no later than ten (10) years after the date of grant; and (f) whether
the SAR will be settled in cash, Shares or a combination thereof. SARs granted
to individuals who are not employees or Non-Employee Directors of, or service
providers to, the Company or any 409A Subsidiary shall be subject to Code
Section 409A. If an SAR is granted in relation to an Option, then unless
otherwise determined by the Committee, the SAR shall be exercisable or shall
mature at the same time or times, on the same conditions and to the extent and
in the proportion, that the related Option is exercisable and may be exercised
or mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SAR, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.
 
 
7

--------------------------------------------------------------------------------

 
 
9. Performance and Stock Awards. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of each award of Restricted
Stock, Restricted Stock Units, Performance Shares or Performance Units,
including but not limited to: (a) the number of Shares and/or units to which
such Award relates; (b) whether, as a condition for the Participant to realize
all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Committee
specifies; (c) whether the restrictions imposed on Restricted Stock or
Restricted Stock Units are accelerated, and all or a portion of the Performance
Goals subject to an Award are deemed achieved, upon a Participant’s death,
Disability or Retirement; (d) with respect to Performance Units, whether to
measure the value of each unit in relation to a designated dollar value or the
Fair Market Value of one or more Shares; and (e) with respect to Restricted
Stock Units and Performance Units, whether to settle such Awards in cash, in
Shares, or a combination thereof.
 
10. Annual Incentive Awards. Subject to the terms of this Plan, the Committee
will determine all terms and conditions of an Annual Incentive Award, including
but not limited to the Performance Goals, performance period, the potential
amount payable, and the timing of payment, subject to the following: (a) the
Committee must require that payment of all or any portion of the amount subject
to the Annual Incentive Award is contingent on the achievement or partial
achievement of one or more Performance Goals during the period the Committee
specifies, although the Committee may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or Retirement, or such other circumstances as the Committee
may specify; and (b) the performance period must relate to a period of one
fiscal year of the Company except that, if the Award is made in the year this
Plan becomes effective, at the time of commencement of employment with the
Company or on the occasion of a promotion, then the Award may relate to a period
shorter than one fiscal year.
 
11. Long-Term Incentive Awards. Subject to the terms of this Plan, the Committee
will determine all terms and conditions of a Long-Term Incentive Award,
including but not limited to the Performance Goals, performance period, the
potential amount payable, and the timing of payment, subject to the following:
(a) the Committee must require that payment of all or any portion of the amount
subject to the Long-Term Incentive Award is contingent on the achievement or
partial achievement of one or more Performance Goals during the period the
Committee specifies, although the Committee may specify that all or a portion of
the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or Retirement, or such other circumstances as
the Committee may specify; and (b) the performance period must relate to a
period of more than one fiscal year of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
12. Transferability. Awards are not transferable other than by will or the laws
of descent and distribution, unless and to the extent the Committee allows a
Participant to: (a) designate in writing a beneficiary to exercise the Award
after the Participant’s death; or (b) transfer an Award.
 
13. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.
 
(a) Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 13(b), this Plan will terminate when all Shares reserved for issuance
have been issued. If the term of this Plan extends beyond ten (10) years from
the Effective Date, no incentive stock options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan
for incentive stock option purposes.
 
(b) Termination and Amendment. The Board or the Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:
 
(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) action of the Board, (B) applicable
corporate law or (C) any other applicable law;
 
(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (D) any other
applicable law; and
 
(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)
or 6(c) (except as permitted by Section 15); or (B) an amendment that would
diminish the protections afforded by Section 13(e).
 
(c) Amendment, Modification or Cancellation of Awards. Except as provided in
Section 13(e) and subject to the requirements of this Plan, the Committee may
modify, amend or cancel any Award, or waive any restrictions or conditions
applicable to any Award or the exercise of the Award, provided that any
modification or amendment that materially diminishes the rights of the
Participant, or the cancellation of the Award, shall be effective only if agreed
to by the Participant or any other person(s) as may then have an interest in the
Award, but the Committee need not obtain Participant (or other interested party)
consent for the adjustment or cancellation of an Award pursuant to the
provisions of Section 15 or the modification of an Award to the extent deemed
necessary to comply with any applicable law, the listing requirements of any
principal securities exchange or market on which the Shares are then traded, or
to preserve favorable accounting treatment of any Award for the Company.
Notwithstanding the foregoing, unless determined otherwise by the Committee, any
such amendment shall be made in a manner that will enable an Award intended to
be exempt from Code Section 409A to continue to be so exempt, or to enable an
Award intended to comply with Code Section 409A to continue to so comply.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Committee under this Section 13 and to otherwise
administer the Plan will extend beyond the date of this Plan’s termination. In
addition, termination of this Plan will not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards will
continue in force and effect after termination of this Plan except as they may
lapse or be terminated by their own terms and conditions.
 
(e) Repricing Prohibited. Notwithstanding anything in this Plan to the contrary,
and except for adjustments provided in Section 15 and in accordance with Section
1.409A-1(b)(5)(v)(B) of the Treasury Regulations, neither the Committee nor any
other person may decrease the exercise price for any outstanding Option or the
grant price of an outstanding SAR after the date of grant or allow a Participant
to surrender an outstanding Option or SAR to the Company as consideration for
the grant of a new Option with a lower exercise price or a new SAR with a lower
grant price.
 
(f) Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Committee
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 13(b)(ii).
 
(g) Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.
 
14. Taxes.
 
(a) Withholding. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares deliverable under this Plan after
giving the person entitled to receive such amount or Shares notice as far in
advance as practicable, and the Company may defer making payment or delivery if
any such tax may be pending unless and until indemnified to its satisfaction. If
Shares are deliverable upon exercise or payment of an Award, the Committee may
permit or require a Participant to satisfy all or a portion of the federal,
state and local withholding tax obligations arising in connection with such
Award by electing to (a) have the Company withhold Shares otherwise issuable
under the Award, (b) tender back Shares received in connection with such Award
or (c) deliver other previously owned Shares, in each case having a Fair Market
Value equal to the amount to be withheld. However, the amount to be withheld may
not exceed the total minimum federal, state and local tax withholding
obligations associated with the transaction to the extent needed for the Company
to avoid an accounting charge. If an election is provided, the election must be
made on or before the date as of which the amount of tax to be withheld is
determined and otherwise as the Committee requires.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that any Award intended to be exempt from Code Section 409A
shall be so exempt, nor that any Award intended to comply with Code Section 409A
shall so comply, nor will the Company or any Affiliate indemnify, defend or hold
harmless any individual with respect to the tax consequences of any such
failure.
 
15. Adjustment Provisions; Change of Control.
 
(a) Adjustment of Shares. In the event of any dividend or other distribution (in
the form Shares, other securities, or other property) or large non-recurring
cash dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares,
then, subject to Participants’ rights under Section 15(c), the Committee shall,
in such manner as it may deem equitable to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Plan, adjust as applicable: (i) the number and type of Shares subject to this
Plan (including the number and type of Shares described in Sections 6(a) and
6(c)) and which may after the event be made the subject of Awards under this
Plan, (ii) the number and type of Shares subject to outstanding Awards,
(iii) the grant, purchase, or exercise price with respect to any Award, and (iv)
to the extent such discretion does not cause an Award that is intended to
qualify as performance-based compensation under Code Section 162(m) to lose its
status as such, the Performance Goals of an Award. In each case, no adjustment
may be authorized with respect to non-qualified stock options and stock
appreciations rights intended to be exempt from Code Section 409A except in
accordance with Section 1.409A-1(b)(5)(v)(B) of the Treasury Regulations and,
with respect to Awards of incentive stock options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Unless the Committee determines otherwise, any such
adjustment to an Award that is exempt from Code Section 409A shall be made in
manner that permits the Award to continue to be so exempt, and any adjustment to
an Award that is subject to Code Section 409A shall be made in a manner that
complies with the provisions thereof. Further, the number of Shares subject to
any Award payable or denominated in Shares must always be a whole number.
 
(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) Change of Control. If the Participant has in effect an employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate that discusses the effect of a Change of Control on the
Participant’s Awards, then such agreement shall control. In all other cases,
unless provided otherwise in an Award agreement, in the event of a Change of
Control:
 
(i) The successor or purchaser in the Change of Control transaction may assume
an Award or provide a substitute award with similar terms and conditions, and
preserving the same benefits, as the Award it is replacing. In such event, if
the Participant is terminated from employment or service on or within one year
following the date of the Change of Control for any reason other than Cause,
then:
 
(A) each Option or SAR shall become immediately and fully vested as of the date
of such termination;
 
(B) Restricted Stock and Restricted Stock Units that are not then vested shall
vest upon the date of such termination;
 
(C) Performance Shares and/or Performance Units for which the performance period
has not expired shall be deemed earned for a cash payment equal to the product
of the value of the Performance Share and/or Performance Unit and a fraction,
the numerator of which is the number of whole months that have elapsed from the
beginning of the performance period to which the Award is subject to the date of
such termination and the denominator of which is the number of whole months in
the performance period;
 
(D) each holder of a Performance Share and/or Performance Unit that has been
earned but not yet paid shall receive an amount of cash equal to the value of
the Performance Share and/or Performance Unit; and
 
(E) all Annual and Long-Term Incentive Awards that are earned but not yet paid
shall be paid, and all Annual and Long-Term Incentive Awards that are not yet
earned shall be deemed to have been earned pro rata, as if the Performance Goals
are attained as of the effective date of such termination, by taking the product
of (A) the Participant’s maximum award opportunity for the period to which the
Award is subject, and (B) a fraction, the numerator of which is the number of
whole months that have elapsed from the beginning of the performance period to
which the Award is subject to the date of such termination and the denominator
of which is the number of whole months in the performance period.
 
(ii) If the successor or purchaser in the Change of Control transaction does not
assume the Awards or issue replacement awards as provided in subsection (i),
then the Board may accelerate the vesting of all or any portion of an Award
effective on the Change of Control, and/or may provide that all Awards that have
not been exercised, paid, vested, earned or otherwise realized, as the case may
be, as of the date of the Change of Control shall be cancelled without payment
thereof.
 
The Committee shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction. Except as otherwise expressly
provided in any agreement between a Participant and the Company or an Affiliate,
if the receipt of any payment by a Participant under the circumstances described
above would result in the payment by the Participant of any excise tax provided
for in Section 280G and Section 4999 of the Code, then the amount of such
payment shall be reduced to the extent required to prevent the imposition of
such excise tax.
 
 
12

--------------------------------------------------------------------------------

 
 
16. Miscellaneous. 
 
(a) Other Terms and Conditions. The grant of any Award may also be subject to
other provisions (whether or not applicable to the Award granted to any other
Participant) as the Committee determines appropriate, including, without
limitation, provisions for:
 
(i) the payment of the purchase price of Options by delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the purchase price of such Shares, or by
delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;
 
(ii) provisions giving the Participant the right to receive dividend payments or
dividend equivalent payments with respect to the Shares subject to the Award
(both before and after the Shares subject to the Award are earned, vested or
acquired), which payments may be either made currently or credited to an account
for the Participant which provides for the deferral of such amounts until a
stated time, and may be settled in cash or Shares, as the Committee determines;
provided that any Dividend Equivalents granted in connection with an Option,
Stock Appreciation Right or other “stock right” within the meaning of Code
Section 409A shall be set forth in a written arrangement that is separate from
such Award, and to the extent the payment of such dividend equivalents is
considered deferred compensation, such written arrangement shall comply with the
provisions of Code Section 409A;
 
(iii) restrictions on resale or other disposition of Shares; and
 
(iv) compliance with federal or state securities laws and stock exchange
requirements.
 
(b) Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Committee, for purposes of the Plan and all Awards,
the following rules shall apply:
 
(i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;
 
(ii) a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;
 
 
13

--------------------------------------------------------------------------------

 
 
(iii) a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased;
 
(iv) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.
 
Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon a “separation from service”
within the meaning of Code Section 409A.
 
(c) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Committee may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.
 
(d) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.
 
(e) Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.
 
(f) Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Delaware,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be heard in a “bench” trial, and any party to
such action or proceeding shall agree to waive its right to a jury trial.
 
 
14

--------------------------------------------------------------------------------

 
 
(g) Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any award agreement, must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.
 
(h) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.
 
(i) Severability. If any provision of this Plan or any award agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any award agreement or any Award under any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, award agreement or Award, then such provision should be stricken as to
such jurisdiction, person or Award, and the remainder of this Plan, such award
agreement and such Award will remain in full force and effect.
 
 
15

--------------------------------------------------------------------------------

 